DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1 and 10 (line# refers to claim 1):
In lines 8-9, it recites the phrase “a programmable integrated circuit”. However, prior to this phrase at line 3, it recites “a programmable integrated circuit”. Thus, it is unclear whether the second recitation of “a programmable integrated circuit” is the same or different from the first recitation of “a programmable integrated circuit”. If they are the same, the or said should be used.

In line 13, it recites the phrase “an upcoming need”. However, prior to this phrase at line 6, it recites “an upcoming need”. Thus, it is unclear whether the second recitation of “an upcoming need” is the same or different from the first recitation of “an upcoming need”. If they are the same, the or said should be used.

Lines 13-14, “the presence” lacks antecedence basis.

As per claims 2 and 11 (line# refers to claim 2):
In lines 11-12, it recites the phrase “one or more corresponding predefined resource utilization threshold values”. However, prior to this phrase at lines 5-6, it recites “one or more predefined corresponding resource utilization threshold values”. Thus, it is unclear whether the second recitation of “one or more corresponding predefined resource utilization threshold values” is the same or different from the first recitation of “one or more predefined corresponding resource utilization threshold values”. If they are the same, same name should be used.

As per claims 3-9 and 12-20:
They are method and information handling system claims that depend on claims 1 and 10 respectively above. Therefore, they have same deficiencies as claims 1 and 10 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilal et al. (US Pub. 2014/0372356 A1).

As per claim 1, Bilal teaches A method, comprising: 
operating an information handling system by executing an operating system (OS) (Bilal, Fig. 1, 106 Operating system; [0026] lines 3-6, As may be seen in FIG. 1, embodiments of the present system may be installed within a computer system 102. Suitable computer systems may comprise any number of systems--e.g., PCs/desktops 102a, laptop 102b, tablets 102c, or any smart device, smart phone) and one or more foreground applications on a programmable integrated circuit of the information handling system (Bilal, Fig. 6, 14:20 current time, 13:43-14:21, APP B; [0064] lines 3-4, current foreground app; [0027] lines 1-7, Computer systems 102 may further comprise controller 104 which may in turn have one or more processors (e.g., a CPU and/or GPU) and computer memory (as including programmable integrated circuit, see specs [0006] “a host programmable integrated circuit (e.g., such as a central processing unit), as is known in the art. Computer system 102 may further have operating system 106 installed in memory and working to control the lifecycles of various apps that may be activated by users of the computer system); 
collecting input data from operation characteristics of the information handling system (Bilal, [0055] lines 2-17, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein. Initial prediction data may be seeded from a variety of sources--e.g., usage data collected from a community and/or aggregated data/metadata and application usage data on a machine being upgraded, or a new machine that the user may access. Such predication data may also be preserved across system backups/restores and/or computer system refreshes); 
determining if the collected input data indicates an upcoming need for one or more identified given applications that are not currently called for by a system user of the information handling system and that are not executing on a programmable integrated circuit of the information handling system (Bilal, Fig. 6, 12:21-15:10 Predication window; [0055] lines 2-17, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage; [0064] lines 1-9, this predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event (and/or application being activated) occurring within the prediction window; also see [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; see Fig. 3, 302 Not running)); 
then pre-launching the one or more identified given applications as background applications executing on the programmable integrated circuit before the identified given applications are called for by the system user only if the collected input data indicates an upcoming need for the one or more identified given applications, the presence of the one or more pre-launched background applications being hidden from the system user and not accepting input from the system user (Bilal, [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; [0042] lines 10-11, when pre-launching an app in the background, it may not be desirable to interfere with user activity; [0043] lines 3-5, During pre-launch, the app may not be visible. For example, pre-launches may occur in the background, not the foreground (as being hidden from the system user and not accepting input from the system user); [0064] lines 1-9, this predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event (and/or application being activated) occurring within the prediction window(as upcoming need); [0109] lines 1-3, it may be desirable to selectively pre-launch apps (as identified given applications) that meet a desired probability threshold/bar); and 
then responding to a call from the system user for at least one of the one or more identified given applications by transferring the identified given application to be a foreground application executing on the programmable integrated circuit that is visible to the system user and that accepts input from the system user (Bilal, [0049] lines 8-9, user has commanded the activation of these apps; [0050] lines 1-4, After a while, perhaps the user may activate the Mail app (which may transition to Running from Suspended in the background). The Session 404 then may transition to an ACTIVE state from IDLE at this time; Fig. 4, 406 New session (idle)- APPS PRELAUNCHED, Mail (background) transition to 404 New session (ACTIVE)-Mail activated, mail (running); [0019] lines 1-4, Groups of apps that are typically used together regardless of specific order--e.g., office applications (e.g., word processor, presentation software, spreadsheet software etc.) [Examiner noted: the mail application (or office applications) transition from background to foreground which is visible to the system user and accepting input (typing, i.e., office application) from user in response to user call)]). 

As per claim 5, Bilal teach the invention according to claim 1 above. Bilal further teaches where the collecting input data from operation characteristics of the information handling system comprises collecting data from the executing foreground applications and/or other processes executing on the programmable integrated circuit that are designated by a defined pre-launch policy as being indicative of system user behavior that is predictive of upcoming user need for one or more given application/s (Bilal, [0005] lines 8-13, a pre-launch policy module, said pre-launch policy module capable of applying a set of pre-launch policy rules, said pre-launch policy rules comprising one of a group, said group comprising: rules regarding availability of said system resources and rules regarding said prediction measures associated with said applications…list of applications depending upon the satisfaction of said pre-launch policy rules; Claim 4, identifying past application usage situations; comparing the current application usage situation; returning a measure that a queried application may be activated within a desired prediction window; Claim 5, lines 1-4, wherein said situations may comprise one of a group, said group comprising: the current foreground application, the last foreground application and how long the current application has been in usage; [0033] lines 1-9, the prediction may be utilized by the present system to aid in making decisions on which application may be pre-launched--if there is a satisfaction of some suitable set of rules/heuristics for pre-launching. These rules may comprise monitoring and/or testing of available system resources and/or pre-launch policy rules/heuristics; [0055] lines 2-17, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user. As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week (as user behavior), at a new application installation--among the other factors discussed herein. Initial prediction data may be seeded from a variety of sources--e.g., usage data collected from a community and/or aggregated data/metadata and application usage data on a machine being upgraded, or a new machine that the user may access. Such predication data may also be preserved across system backups/restores and/or computer system refreshes; also see Fig. 6, predication window (upcoming need)); and 
where the determining if the collected input data indicates an upcoming need for one or more identified given applications comprises applying pre-defined criteria of the defined pre-launch policy to the collected input data to determine if the collected data from the executing foreground applications and/or other processes executing on the programmable integrated circuit indicates an upcoming need for one or more identified given applications (Bilal, [0005] lines 8-13, a pre-launch policy module, said pre-launch policy module capable of applying a set of pre-launch policy rules, said pre-launch policy rules comprising one of a group, said group comprising: rules regarding availability of said system resources and rules regarding said prediction measures associated with said applications…list of applications depending upon the satisfaction of said pre-launch policy rules; [0105] lines 1-5, The same sort of description may be applied to each App B, C and D in a similar fashion. These rate curves may then be applied by the pre-launch module according to some rules and/or heuristics--e.g., certain apps have a switch rate over some threshold may be pre-launched; [0108] lines 1-4, For the simple pre-launch policy, it may be desirable to pre-launch all apps that have a probability of being launched within the pre-launch prediction window above a desired probability threshold and/or bar; [0109] lines 1-3, it may be desirable to selectively pre-launch apps (as identified given applications) that meet a desired probability threshold/bar; also see [0055] lines 2-17).

As per claim 6, Bilal teach the invention according to claim 1 above. Bilal further teaches where the pre-launching of the one or more identified given applications as background applications executing on the programmable integrated circuit comprises determining a time to pre-launch the one or more identified given applications based on a defined pre-launch policy (Bilal, Fig. 6, 14:21-15:10 Predication window (as time); [0055] lines 2-17, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user (as determining time to pre-launch). As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein; [0108] lines 1-4, For the simple pre-launch policy, it may be desirable to pre-launch all apps that have a probability of being launched within the pre-launch prediction window above a desired probability threshold and/or bar).

As per claim 10, it is an information handling system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Bilal further teaches non-volatile memory coupled to the programmable integrated circuit; where the at least one programmable integrated circuit is programmed (Bilal, [0014] lines 1-7, As utilized herein, terms "component," "system," "interface," "controller" and the like are intended to refer to a computer-related entity, either hardware, software (e.g., in execution), and/or firmware. For example, any of these terms can be a process running on a processor, a processor, an object, an executable, a program, and/or a computer; [0027] lines 1-7, Computer systems 102 may further comprise controller 104 which may in turn have one or more processors (e.g., a CPU and/or GPU) and computer memory (as including non-volatile memory and programmable integrated circuit, see specs [0006] “a host programmable integrated circuit (e.g., such as a central processing unit), as is known in the art. Computer system 102 may further have operating system 106 installed in memory and working to control the lifecycles of various apps that may be activated by users of the computer system).

As per claims 15 and 17, there are information handling system claims of claims 5 and 6 respectively above. Therefore, they are rejected for the same reasons as claims 5 and 6 respectively above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal, as applied to claims 1 and 10 respectively above, and further in view of Dzeryn et al. (US Patent. 10,747,467 B2). 

As per claim 2, Bilal teaches the invention according to claim 1 above. Bilal fails to specifically teach collecting current resource usage data from operation characteristics of the information handling system while the one or more identified given applications are executing as pre-launched background applications on the programmable integrated circuit; determining if the collected current resource usage data exceeds one or more predefined corresponding resource utilization threshold values; and then terminating execution of at least one of the executing pre-launched background applications only if the collected current resource usage data exceeds the one or more predefined corresponding resource utilization threshold values to reduce the current usage of the one or more system resources so that the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values.

However, Dzeryn teaches collecting current resource usage data from operation characteristics of the information handling system while the one or more identified given applications are executing as pre-launched background applications on the programmable integrated circuit (Dzeryn, Fig. 4, 430 determining Ok to load an application, request to load, 440 load application, 445 wait, 450 request for memory pressure level, 455 memory pressure level (as collecting current resource usage data from operation characteristics of the information handling system while the one or more identified given applications are executing as pre-launched background applications); Col 2, lines 17-21, FIG. 4 illustrates an example sequence diagram of loading one or more applications into memory (also referred to as pre-launching) for applications in a dock in accordance with certain embodiments; Col 3, lines 34-42, when an application is pre-launched, the application is loaded and resident in memory, but not presented to a user in the foreground where the user can interact with the application. In certain embodiments, the application may be launched into the foreground more quickly when the application has been pre-launched and is resident in memory than if the application had to be loaded from persistent storage into memory when a user tries to activate the application; Col 8, lines 10-11, Pre-Launching Applications as Memory Pressure is Below a Threshold); 
determining if the collected current resource usage data exceeds one or more predefined corresponding resource utilization threshold values (Dzeryn, Fig. 6, 655, request for memory pressure level, 660 pressure level, 665, level determined to be too high; Col 12, lines 52-63, At 655, snapshot manager 605 can send another request to memory pressure sensing module 610 for a current (new) memory pressure level. Memory pressure sensing module 610 may determine the new memory pressure level and send the new memory pressure level to snapshot manager 605 at 660. After receiving the memory pressure level, snapshot manager 605 may determine whether to load another application at 665. At 655, snapshot manager 605 may determine that the memory pressure level is too high (e.g., beyond a threshold value or percentage of the memory's capacity); and 
then terminating execution of at least one of the executing pre-launched background applications only if the collected current resource usage data exceeds the one or more predefined corresponding resource utilization threshold values to reduce the current usage of the one or more system resources so that the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values (Dzeryn, Fig. 6, 670 request to reclaim memory, 675 Determine applications/process to end and end those applications/processes, 685 request for memory pressure level, 690 pressure level OK (as the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values); Col 12, line 65- Col 13, line 15, memory reclaimer 620 can determine which applications and/or processes to end to free up some memory. In some embodiments, the request to reclaim memory sent from snapshot manager 605 may also include a specification as to an amount of memory that needs to be reclaimed. For example, snapshot manager 605 may determine an amount of memory that it needs based on a next application that is slated to be loaded and the amount of memory that the next application requires. In some embodiments, memory reclaimer 620 reclaims a predetermined set amount (e.g., previously set by a system administrator or a user) each time it receives a request to reclaim memory. For example, each time memory reclaimer 620 receives a request to reclaim memory, memory reclaimer 620 may reclaim 20 Gb of memory. Memory reclaimer 620 may identify those applications and/or processes that are on a lower priority level and the amount of memory they would free and end those applications and/or processes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Dzeryn because Dzeryn’s teaching of providing dynamically monitoring the resource usages and selectively terminating the pre-launched applications in order to free the resource/memory would have provided Bilal’s system with the advantage and capability to allow the system to efficiently manage the resource utilization in order to improving the system performance and efficiency.

As per claim 3, Bilal teaches the invention according to claim 1 above. Bilal teaches pre-launching multiple identified given applications as multiple respective pre-launched background applications executing on the programmable integrated circuit before the multiple identified given applications are called for by the system user only if the collected input data indicates an upcoming need for the multiple identified given applications, the presence of the multiple pre-launched background applications being hidden from the system user and not accepting input from the system user (Bilal, [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps (as multiple identified given applications) into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; [0042] lines 10-11, when pre-launching an app in the background, it may not be desirable to interfere with user activity; [0043] lines 3-5, During pre-launch, the app may not be visible. For example, pre-launches may occur in the background, not the foreground (as being hidden from the system user and not accepting input from the system user); [0055] lines 2-17, a prediction engine may utilize a prediction model (as discussed further below) that may consider an individual application and/or a group of applications that may be activated by the user. Such a model may determine a probability and/or some other measure for when an application may be activated by a user (as upcoming need). As mentioned, these models may factor in various data and/or signals--e.g., order and frequency of past application usage, time of day, time of week, at a new application installation--among the other factors discussed herein; [0064] lines 1-9, this predictor may identify application usage situations in the past that are similar to--and compare them with--the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event (and/or application being activated) occurring within the prediction window(as upcoming need); [0109] lines 1-3, it may be desirable to selectively pre-launch apps (as identified given applications) that meet a desired probability threshold/bar).

Bilal fails to specifically teach collecting current resource usage data from operation characteristics of the information handling system while the multiple identified given applications are executing as multiple respective pre-launched background applications on the programmable integrated circuit (Dzeryn, Fig. 4, 430 determining Ok to load an application, request to load, 440 load application, 445 wait, 450 request for memory pressure level, 455 memory pressure level, 460 determine ok to load, 465 request to load, 470 load another application, 475, 480 request for memory pressure level, 485 memory pressure level, 490 determine memory pressure level too high; Col 2, lines 17-21, FIG. 4 illustrates an example sequence diagram of loading one or more applications into memory (also referred to as pre-launching) for applications in a dock in accordance with certain embodiments; Col 3, lines 34-42, when an application is pre-launched, the application is loaded and resident in memory, but not presented to a user in the foreground where the user can interact with the application. In certain embodiments, the application may be launched into the foreground more quickly when the application has been pre-launched and is resident in memory than if the application had to be loaded from persistent storage into memory when a user tries to activate the application; Col 8, lines 10-11, Pre-Launching Applications as Memory Pressure is Below a Threshold); 
determining if the collected current resource usage data exceeds one or more predefined corresponding resource utilization threshold values (Dzeryn, Fig. 6, 645 load a (next) application, 655, request for memory pressure level, 660 pressure level, 665, level determined to be too high; Col 12, lines 52-63, At 655, snapshot manager 605 can send another request to memory pressure sensing module 610 for a current (new) memory pressure level. Memory pressure sensing module 610 may determine the new memory pressure level and send the new memory pressure level to snapshot manager 605 at 660. After receiving the memory pressure level, snapshot manager 605 may determine whether to load another application at 665. At 655, snapshot manager 605 may determine that the memory pressure level is too high (e.g., beyond a threshold value or percentage of the memory's capacity); and 
then selecting and terminating execution of only a first portion of the executing multiple pre-launched background applications only if the collected current resource usage data exceeds the one or more predefined corresponding resource utilization threshold values to reduce the current usage of the one or more system resources so that the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values while not terminating a remaining second portion of the executing multiple pre-launched background applications (Dzeryn, Fig. 6, 670 request to reclaim memory, 675 Determine applications/process to end and end those applications/processes, 685 request for memory pressure level, 690 pressure level OK (as the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values); Col 12, line 65- Col 13, line 15, memory reclaimer 620 can determine which applications and/or processes to end to free up some memory. In some embodiments, the request to reclaim memory sent from snapshot manager 605 may also include a specification as to an amount of memory that needs to be reclaimed. For example, snapshot manager 605 may determine an amount of memory that it needs based on a next application that is slated to be loaded and the amount of memory that the next application requires. In some embodiments, memory reclaimer 620 reclaims a predetermined set amount (e.g., previously set by a system administrator or a user) each time it receives a request to reclaim memory. For example, each time memory reclaimer 620 receives a request to reclaim memory, memory reclaimer 620 may reclaim 20 Gb of memory. Memory reclaimer 620 may identify those applications and/or processes that are on a lower priority level and the amount of memory they would free and end those applications and/or processes (as selecting and terminating execution only a first portion of the executing multiple pre-launched background applications (i.e., lower priority level), therefore, higher priority level application still executing (pre-launching)); also see Col 15, lines 37-57, Some embodiments may start de-loading one or more applications and/or processes from memory starting from the ones with the lowest priority value and continuing to those with the second lowest priority value, etc.…certain embodiments may determine an amount of memory needed to be free up and free up memory accordingly. Some embodiments may determine the amount of memory taken up by one or more applications and/or processes and determine whether freeing up those applications and/or processes would be sufficient (as that the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values while not terminating a remaining second portion of the executing multiple pre-launched background applications)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Dzeryn because Dzeryn’s teaching of providing dynamically monitoring the resource usages and selectively terminating the pre-launched applications in order to free the resource/memory would have provided Bilal’s system with the advantage and capability to allow the system to efficiently manage the resource utilization in order to improving the system performance and efficiency.

As per claim 4, Bilal and Dzeryn teach the invention according to claim 3 above. Dzeryn teaches where the selecting and terminating execution of only a first portion of the executing multiple pre-launched background applications comprises selecting and terminating the first portion of the executing multiple pre-launched background applications according to a defined termination policy that includes at least one of terminating an executing pre-launched background application having a lower defined priority ranking before terminating one or more other executing pre-launched background application/s having a higher defined priority ranking, terminating an executing pre-launched background application that was pre- launched before one or more other executing pre-launched background application/s that were pre- launched later according to a first in-first out (FIFO) policy, or terminating an executing pre- launched background application first that exhibits the largest resource usage characteristics relative to other executing pre-launched background application/s (Dzeryn, Fig. 6, 670 request to reclaim memory, 675 Determine applications/process to end and end those applications/processes, 685 request for memory pressure level, 690 pressure level OK (as the current usage of the one or more system resources no longer exceeds the one or more corresponding predefined resource utilization threshold values); Col 7, lines 43-51, memory reclaimer 320 may reclaim memory when a new snapshot for an application in the application dock is needed and when the application is not yet loaded into memory, and the memory pressure level is too high. In certain embodiments, memory reclaimer 320 can reclaim memory by identifying one or more applications and/or processes that are in a lower priority band and by discarding those applications and/or processes to free up memory (as whole as defined termination policy); Col 12, line 65- Col 13, line 15, memory reclaimer 620 can determine which applications and/or processes to end to free up some memory. In some embodiments, the request to reclaim memory sent from snapshot manager 605 may also include a specification as to an amount of memory that needs to be reclaimed. For example, snapshot manager 605 may determine an amount of memory that it needs based on a next application that is slated to be loaded and the amount of memory that the next application requires. In some embodiments, memory reclaimer 620 reclaims a predetermined set amount (e.g., previously set by a system administrator or a user) each time it receives a request to reclaim memory. For example, each time memory reclaimer 620 receives a request to reclaim memory, memory reclaimer 620 may reclaim 20 Gb of memory. Memory reclaimer 620 may identify those applications and/or processes that are on a lower priority level and the amount of memory they would free and end those applications and/or processes (as selecting and terminating execution only a first portion of the executing multiple pre-launched background applications (i.e., lower priority level)); also see Col 15, lines 37-57, Some embodiments may start de-loading one or more applications and/or processes from memory starting from the ones with the lowest priority value and continuing to those with the second lowest priority value, (as terminating an executing pre-launched background application having a lower defined priority ranking before terminating one or more other executing pre-launched background application/s having a higher defined priority ranking), etc.…certain embodiments may determine an amount of memory needed to be free up and free up memory accordingly. Some embodiments may determine the amount of memory taken up by one or more applications and/or processes and determine whether freeing up those applications and/or processes would be sufficient).

As per claims 11-13, there are information handling system claims of claims 2-4 respectively above. Therefore, they are rejected for the same reasons as claims 2-4 respectively above.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal, as applied to claims 1 and 10 respectively above, and further in view of Moran et al. (US Pub. 2015/0346931 A1) and YADAV et al. (US Pub. 2021/0019179 A1).

As per claim 7, Bilal teach the invention according to claim 1 above. Bilal further teaches where the pre- launching of the one or more identified given applications comprises pre-launching the one or more software applications as background applications within the inactive session that are hidden from the system user and that do not accept input from the system user (Bilal, Fig. 4, 406 NEW SESSION (idle)-APPS PRELAUNCHED; [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; [0042] lines 10-11, when pre-launching an app in the background, it may not be desirable to interfere with user activity; [0043] lines 3-5, During pre-launch, the app may not be visible. For example, pre-launches may occur in the background, not the foreground (as being hidden from the system user and not accepting input from the system user); and where the responding to the call from the system user for the at least one identified given application comprises transferring the at least one given application to be a foreground application where it is visible to the system user and accepts input from the system user (Bilal, [0049] lines 8-9, user has commanded the activation of these apps; [0050] lines 1-4, After a while, perhaps the user may activate the Mail app (which may transition to Running from Suspended in the background). The Session 404 then may transition to an ACTIVE state from IDLE at this time; Fig. 4, 406 New session (idle)- APPS PRELAUNCHED, Mail (background) transition to 404 New session (ACTIVE)-Mail activated, mail (running); [0019] lines 1-4, Groups of apps that are typically used together regardless of specific order--e.g., office applications (e.g., word processor, presentation software, spreadsheet software etc.).

Bilal fails to specifically teach simultaneously executing an active primary desktop and an inactive virtual desktop on the programmable integrated circuit, the session is virtual desktop.

However, Moran teaches simultaneously executing an active primary desktop and an inactive virtual desktop on the programmable integrated circuit, the session is virtual desktop (Moran, Fig. 4C, VM3 (as active virtual desktop), VM1 and VM4 (as inactive virtual desktop); Fig. 4F, 488A VM5 and 488C VM7 (as inactive virtual desktop); [0057] lines 1-5,  User interface 404 can display one or more virtual desktops. As shown in FIG. 4A, user interface 404 can display a virtual desktop associated with an active virtual machine (e.g., the VM 3 virtual desktop). [0073] lines 10-15, virtual desktops associated with inactive virtual machines (e.g., virtual desktop 488A and 488C) can be shown in grey, or background, mode such that they can be distinguished from virtual desktops (e.g., colored virtual desktops) associated with active virtual machines; also see [0046] lines 19-20, the user accessing a virtual machine, the applications executing on a virtual machine; (as including applications executed in the inactive VM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Moran because Moran’s teaching of simultaneously executing active and inactive virtual desktops would have provided Bilal’s system with the advantage and capability to allow the system to performing the applications/operations in parallel which improving the processing speed and efficiency.

Bilal and Moran fail to specifically teach when transferring the at least one given application, it is from the inactive virtual desktop to be a foreground application within the active primary desktop.

However, YADAV teaches when transferring the at least one given application, it is from the inactive virtual desktop to be a foreground application within the active primary desktop (YADAV, [0047] lines 9-14, migrate (move) job(s) running on background VMs of resources 160 to one or more foreground VM of resources 160 on the determination that one or more foreground VM is not fully utilized. At block 260 according to one embodiment, scheduler 150 can migrate (move) job(s) running on background VMs of resources 160 to one or more foreground VM of resources 160).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal and Moran with YADAV because YADAV’s teaching of migrate (move) jobs from a background VM to foreground VM would have provided Bilal and Moran’s system with the advantage and capability to allow the system to moving the called applications between the inactive/background VM to an active VM (based on the resource) which improving the system resource utilization and efficiency.

As per claim 18, it is an information handling system claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal, as applied to claims 1 and 10 respectively above, and further in view of Moran et al. (US Pub. 2015/0346931 A1).

As per claim 8, Bilal teach the invention according to claim 1 above. Bilal further teaches where the pre- launching of the one or more identified given applications comprises pre-launching the one or more software applications as background applications within the inactive session that are hidden from the system user and that do not accept input from the system user (Bilal, Fig. 4, 406 NEW SESSION (idle)-APPS PRELAUNCHED; [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; [0042] lines 10-11, when pre-launching an app in the background, it may not be desirable to interfere with user activity; [0043] lines 3-5, During pre-launch, the app may not be visible. For example, pre-launches may occur in the background, not the foreground (as being hidden from the system user and not accepting input from the system user); and 
where the responding to the call from the system user for the at least one identified given application comprises transferring the inactive session to be a second active primary session that includes the at least one identified given application executing as a foreground application that is visible to the system user and that accepts input from the system user within the second active primary desktop (Bilal, Fig. 4, 404 NEW session (active); [0049] lines 8-9, user has commanded the activation of these apps; [0050] lines 1-4, After a while, perhaps the user may activate the Mail app (which may transition to Running from Suspended in the background). The Session 404 then may transition to an ACTIVE state from IDLE at this time; Fig. 4, 406 New session (idle)- APPS PRELAUNCHED, Mail (background) transition to 404 New session (ACTIVE)-Mail activated, mail (running); [0019] lines 1-4, Groups of apps that are typically used together regardless of specific order--e.g., office applications (e.g., word processor, presentation software, spreadsheet software etc (as including accepting inputs from user).).

Bilal fails to specifically teach simultaneously executing a first active primary desktop and an inactive virtual desktop on the programmable integrated circuit; the session is virtual desktop/primary desktop.

However, Moran teaches simultaneously executing a first active primary desktop and an inactive virtual desktop on the programmable integrated circuit; the session is virtual desktop/primary desktop (Moran, Fig. 4C, VM3 (as active virtual desktop), VM1 and VM4 (as inactive virtual desktop); Fig. 4D, rearranging virtual desktop (as change the primary desktop); Fig. 4F, 488A VM5 and 488C VM7 (as inactive virtual desktop); [0057] lines 1-5,  User interface 404 can display one or more virtual desktops. As shown in FIG. 4A, user interface 404 can display a virtual desktop associated with an active virtual machine (e.g., the VM 3 virtual desktop); [0059] lines 3-6, active virtual desktop (e.g., the VM 3 virtual desktop);  [0010] lines 1-3, FIG. 4D is a diagram illustrating an exemplary user interface for re-arranging relative positions of virtual desktops, consistent with embodiments of the present disclosure; (as including from inactive virtual desktop to be a second active primary desktop); [0073] lines 10-15, virtual desktops associated with inactive virtual machines (e.g., virtual desktop 488A and 488C) can be shown in grey, or background, mode such that they can be distinguished from virtual desktops (e.g., colored virtual desktops) associated with active virtual machines; also see [0046] lines 19-20, the user accessing a virtual machine, the applications executing on a virtual machine; (as including applications executed in the inactive VM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Moran because Moran’s teaching of simultaneously executing active and inactive virtual desktops would have provided Bilal’s system with the advantage and capability to allow the system to performing the applications/operations in parallel which improving the processing speed and efficiency.

As per claim 19, it is an information handling system claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal, as applied to claims 1 and 10 respectively above, and further in view of Ording et al. (US Pub. 2012/0246596 A1).

As per claim 9, Bilal teach the invention according to claim 1 above. Bilal further teaches where the pre-launching of the one or more identified given applications comprises partially loading the one or more identified given software applications as background applications executing on the programmable integrated circuit, the one or more identified given software applications being hidden from the system user and not accepting input from the system user while executing (Bilal, [0049] lines 6-9, Predictive Pre-launch module 412 (e.g., in consulting with user's usage data and the set of rules and heuristics that it employs to decide pre-launch apps) may decide to pre-launch the Travel, Mail and News apps into the background--even before the user has commanded the activation of these apps (as not currently called and that are not executing; [0042] lines 10-11, when pre-launching an app in the background, it may not be desirable to interfere with user activity; [0043] lines 3-5, During pre-launch, the app may not be visible. For example, pre-launches may occur in the background, not the foreground (as being hidden from the system user and not accepting input from the system user); [0121] lines 1-3, When the pre-launch policy has determined that one or more apps are to be activated through pre-launch, these apps may be added to a pre-launch queue; [0124] lines 1-6, in one embodiment, apps in the pre-launch queue may be serialized for pre-launch. In addition, it may be desirable to take into consideration system resources (e.g., memory utilization, CPU utilization, GPU utilization battery state of charge, I/O utilization) before activating each app through pre-launch (as partially loading the one or more identified given software applications due to the resource capacity)); and 
where the responding to the call from the system user for the at least one identified given application comprises completing the load of the at least one identified given application as a foreground application executing in a full foreground processing state that is visible to the system user and that accepts input from the system user on the active session on the programmable integrated circuit (Bilal, [0049] lines 8-9, user has commanded the activation of these apps; [0050] lines 1-4, After a while, perhaps the user may activate the Mail app (which may transition to Running from Suspended in the background). The Session 404 then may transition to an ACTIVE state from IDLE at this time; Fig. 4, 406 New session (idle)- APPS PRELAUNCHED, Mail (background) transition to 404 New session (ACTIVE)-Mail activated, mail (running) (as full foreground processing state); [0019] lines 1-4, Groups of apps that are typically used together regardless of specific order--e.g., office applications (e.g., word processor, presentation software, spreadsheet software etc.) [Examiner noted: the mail application (or office applications) transition from background to full foreground for execution, which is visible to the system user and accepting input (typing, i.e., office application); also see Fig, 6, different time window for executing different applications (as including completing the load of at least one identified given application when the current time reached after the predication window)]). 

Bilal fails to specifically teach the execution of the given software applications as background applications executing in a minimized background processing state on an active desktop, and active session is active desktop.

However, Ording teaches the execution of the given software applications as background applications executing in a minimized background processing state on an active desktop, and active session is active desktop (Ording, [0028] lines 1-14, Visually, a desktop of an operating system can provide a background (e.g., a desktop plane) on which other graphical objects, such as icons representing connected peripheral devices (e.g., disk drives, network devices, printers, etc.), installed programs, stored documents, open windows of executing application programs, file system folders, and so on, can be presented. In addition, user interface elements that allow user interaction with some aspects of the operating system can be presented at various locations on the desktop as well. For example, a three-dimensional menu bar showing basic controls of the desktop environment, a system tray showing programs executing in the background (as minimized background processing state), a docking station for shortcuts to frequently used application programs, and so on, can also be presented on the desktop plane).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Ording because Ording’s teaching of providing a system try for showing the background applications would have provided Bilal’s system with the advantage and capability to allow the system to easily manage the different applications (i.e., active or background apps) which improving the system performance and efficiency. 

As per claim 20, it is an information handling system claim of claim 9 above. Therefore, it is rejected for the same reason as claim 9 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bilal and Dzeryn, as applied to claim 13 above, and further in view of Zimmer et al. (US Pub. 2007/0300299 A1).

As per claim 14, Bilal and Dzeryn teach the invention according to claim 13 above. Dzeryn teaches the defined termination policy (Dzeryn, Fig. 6, 670 request to reclaim memory, 675 Determine applications/process to end and end those applications/processes, 685 request for memory pressure level, 690 pressure level OK; Col 7, lines 43-51, memory reclaimer 320 may reclaim memory when a new snapshot for an application in the application dock is needed and when the application is not yet loaded into memory, and the memory pressure level is too high. In certain embodiments, memory reclaimer 320 can reclaim memory by identifying one or more applications and/or processes that are in a lower priority band and by discarding those applications and/or processes to free up memory (as whole as defined termination policy); also see Col 12, line 65- Col 13, line 15).

Although Bilal and Dzeryn teach the defined termination policy, Bilal and Dzeryn fail to specifically teach the defined termination policy is stored on the non-volatile memory; and where the at least one programmable integrated circuit is further programmed to retrieve the defined termination policy from the non-volatile memory.

However, Zimmer teaches the defined termination policy is stored on the non-volatile memory; and where the at least one programmable integrated circuit is further programmed to retrieve the defined termination policy from the non-volatile memory (Zimmer, [0026] lines 1-3,  Policy rules and/or procedures may be stored in the sequestered portion of the non-volatile memory 126; [0032] lines 6-8,  the auditor 206 may retrieve stored policy rules with the rule/policy retriever 216, wherein such policies and/or rules may be located in the sequestered non-volatile memory 126; [0033] lines 11-13, Logic may include, for example, implementations that are made exclusively in dedicated hardware (e.g., circuits,).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal and Dzeryn with Zimmer because Zimmer’s teaching of storing and retrieving the policy in/from the non-volatile memory would have provided Bilal and Dzeryn’s system with the advantage and capability to allow the system to retain the stored data after power is removed (i.e., feature of non-volatile memory) which improving the system reliability and performance.  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bilal, as applied to claim 15 above, and further in view of Zimmer et al. (US Pub. 2007/0300299 A1).

As per claim 16, Bilal teaches the invention according to claim 15 above. Bilal teaches the defined pre-launch policy (Bilal, [0005] lines 8-13, a pre-launch policy module, said pre-launch policy module capable of applying a set of pre-launch policy rules, said pre-launch policy rules comprising one of a group, said group comprising: rules regarding availability of said system resources and rules regarding said prediction measures associated with said applications…list of applications depending upon the satisfaction of said pre-launch policy rules).

Bilal fails to specifically teach the defined pre-launch policy is stored on the non-volatile memory; and where the at least one programmable integrated circuit is further programmed to retrieve the defined pre-launch policy from the non-volatile memory.

However, Zimmer teaches the defined pre-launch policy is stored on the non-volatile memory; and where the at least one programmable integrated circuit is further programmed to retrieve the defined pre-launch policy from the non-volatile memory (Zimmer, [0026] lines 1-3,  Policy rules and/or procedures may be stored in the sequestered portion of the non-volatile memory 126; [0032] lines 6-8,  the auditor 206 may retrieve stored policy rules with the rule/policy retriever 216, wherein such policies and/or rules may be located in the sequestered non-volatile memory 126; [0033] lines 11-13, Logic may include, for example, implementations that are made exclusively in dedicated hardware (e.g., circuits).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bilal with Zimmer because Zimmer’s teaching of storing and retrieving the policy in/from the non-volatile memory would have provided Bilal’s system with the advantage and capability to allow the system to retain the stored data after power is removed (i.e., feature of non-volatile memory) which improving the system reliability and performance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195